Citation Nr: 1106132	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to July 1971.  He 
was stationed in Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  With regard to the claim 
of service connection for PTSD, it is unclear from the record 
whether the Veteran has been diagnosed with such disorder during 
the pendency of this appeal.  In this regard, a Vet Center 
counseling therapist has submitted that the Veteran endorses 
symptoms of PTSD to include feelings of grief and loss, 
disturbing memories, extreme sensitivity to news reports of war, 
hypervigilance, difficulty in personal relationships and 
excessive desire for isolation and privacy.  Additionally, he had 
achieved a clinically significant score on the PDS- Posttraumatic 
Stress Diagnostic Scale.  Notwithstanding, it is unclear whether 
the Veteran carries a diagnosis of PTSD in accordance with the 
DSM-IV criteria.  

Additionally, the Veteran has alleged various stressors in 
support of his PTSD claim.  During service, he was assigned to 
clear the jungle of trees and prepare the way for the infantry.  
He completed his duties while fearing being ambushed or stepping 
on landmines or booby traps.  Additionally, in March 1970, the 
199th Battalion was ambushed and two of his fellow servicemen 
were killed.  Furthermore, in or about September 1970, the 11th 
Infantry experienced casualties when it ran into landmines and 
booby traps.  

The Board also notes that the regulations regarding stressor 
development have recently changed.  Currently, if a stressor 
claimed by a Veteran is related to the fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 75 Fed. Reg. 39843(2009)(to 
be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran's Form DD 214 lists his military 
specialty as general mechanic.  He has submitted that his duties 
included clearing the jungle under the fear of ambush and 
stepping on land mines.  Overall, the claimed stressors appear 
consistent with service and are related to hostile military 
activity.  As such, additional stressor development is not 
required.  However, no VA psychiatrist or psychologist has 
commented as to whether the Veteran's claimed stressors are 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressors, in accordance with 
the newly revised regulations.  Consequently, a medical 
examination to confirm the diagnosis of PTSD and to obtain an 
opinion as to its etiology.

With regard to the claim for an increased disability for diabetes 
mellitus, no VA or private treatment records have been associated 
with the record since 1997.  Additionally, upon VA examination 
dated in November 2006, the Veteran indicated that he was 
receiving treatment for his diabetes mellitus on a monthly basis 
from a private treatment provider.  As such, the AMC should 
attempt to obtain any outstanding treatment records.  
Furthermore, in June 2009 the Veteran submitted that he was 
entitled to an increased disability rating for because his 
symptoms had worsened.  The Board notes that the last VA diabetes 
examination was conducted in November 2006.  Given the length of 
time since the Veteran's last examination, and in light of the 
allegations of a worsening condition, a remand is necessary in 
order to find out the current severity of his service-connected 
diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, 
the RO should obtain any outstanding VA or 
private records regarding treatment for 
diabetes mellitus and PTSD.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file and the Veteran and 
his representative should be notified of 
unsuccessful efforts and be allowed an 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for a VA 
examination with a psychiatrist or 
psychologist to determine the current 
nature of any psychiatric disorder, to 
include PTSD, and to obtain an opinion as 
to whether any such disorder(s) is/are 
related to military service.  All tests 
deemed necessary should be conducted and 
the results reported in detail.

Following review of the claims folder and 
examination of the Veteran, the examiner 
should specifically address the following:

(a)	 Provide a diagnosis for any 
psychiatric disorder found, to 
specifically include whether the Veteran 
has PTSD.  The examiner should 
specifically state whether the Veteran 
meets the diagnostic criteria for PTSD. 
If so, the examiner should express 
whether any of the claimed stressors are 
adequate to support a diagnosis of PTSD, 
and whether the Veteran's symptoms are 
related to the claimed stressor.

(b)	 For any psychiatric disorder 
other than PTSD that is diagnosed, the 
examiner should specifically state 
whether it is at least as likely as not 
that psychiatric disorder is related to 
active service.

A rationale for any opinion expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

The claims file must be reviewed in 
conjunction with this request, and the 
examination report should indicate that 
such review occurred.

4.  Schedule the Veteran for a VA diabetes 
examination with a physician in order to 
determine the current nature and severity 
of his service-connected diabetes mellitus, 
type 2.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.

Following review of the claims folder and 
examination of the Veteran, the VA examiner 
is asked to describe the symptomatology and 
complications associated with diabetes 
mellitus.  The VA examiner is specifically 
asked to state whether the Veteran is 
restricted in his activities due to his 
diabetes mellitus, defined as avoidance of 
strenuous occupational and recreational 
activities; whether he uses insulin or not, 
and if so, how many daily injections are 
required; whether the Veteran had 
progressive loss of weight or strength due 
to diabetes; and, whether he has a 
restricted diet.  The VA examiner should 
also state whether the Veteran has had any 
episodes of ketoacidosis or hypoglycemic 
reactions which necessitated 
hospitalization (and if so, how many 
hospitalizations per year such episodes 
required), or required regular treatment by 
a diabetic care provider (and how often 
such treatment was necessary).

In conducting the examination, all 
complications of the Veteran's diabetes 
mellitus should be identified and 
discussed- as needed, separate examinations 
may be arranged to fully evaluate the 
severity of such complications.

5.  After the development requested above 
has been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claims of service connection for 
PTSD and an increased evaluation in excess 
of 20 percent for service-connected 
diabetes mellitus, type 2.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


